IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA17-990

                                 Filed: 21 August 2018

Watauga County, No. 09 CVD 389

DAVID W. SHELL and DONNA SHELL, Plaintiffs,

             v.

DAVID DWAYNE SHELL and NICOLE RENEE GREEN, Defendants.


      Appeal by plaintiffs and defendant Shell from order entered 6 February 2017

by Judge Hal G. Harrison in District Court, Watauga County. Heard in the Court of

Appeals 8 February 2018.


      Anné C. Wright, for plaintiffs-appellants.

      Epperson Law, PLLC, by James L. Epperson, for defendant-appellee Nicole
      Renee Green.


      STROUD, Judge.


      Plaintiffs and defendant Shell appeal a custody modification order changing

primary physical custody from defendant Shell to defendant Green. Because the trial

court’s findings of fact support its conclusion there had been a substantial change in

circumstances affecting the best interest of the children and that modification would

be in their best interest, we affirm.

                                        I.   Background
                                           SHELL V. SHELL

                                          Opinion of the Court



          This appeal arises from the modification of a 2012 custody order. Plaintiffs,

David and Donna Shell, are the paternal grandparents of the children, Sam and Kim.1

Defendant David Shell is the son of plaintiffs and father of Sam and Kim. Defendant

Nicole Green is the children’s mother and has married since the prior order and is

now Nicole McKiernan. We will identify all parties by their relation to Sam and Kim.

Therefore, plaintiffs will be referred to as the “Grandparents,” defendant Shell as

“Father” and defendant Green as “Mother.” Although both parents are “defendants,”

the interests of defendant Father are aligned with plaintiff Grandparents and are

opposed to the interests of defendant Mother.

          The prior custody order was entered in May 2012. Father was granted sole

legal and physical custody of the children and Mother had visitation rights. At the

time of the prior order, Father and the children resided with Grandparents; they still

lived with Grandparents at the time of the hearing on the motion to modify custody.

Father “has limited education and intelligence[,]” struggles with literacy, and “relies

heavily on his parents.” In 2011, Mother had admitted to Father she was using

marijuana, cocaine, and alcohol to excess. She was also “spending time” with a man

who later went to prison for selling methamphetamine. She had moved four times in

the ten months prior to the hearing because she could not afford rent or utilities. She

also could not keep a job, and she was fired or quit jobs several times. At the time of



1   A pseudonym is used to protect the privacy of the minors involved.

                                                  -2-
                                  SHELL V. SHELL

                                 Opinion of the Court



the 2012 hearing, the children were ages five and two. Mother’s home was 45 minutes

away from the older child’s school. In August 2011, Grandmother went to her home

and found it was strewn with trash and empty alcohol containers. One child had cut

her foot on glass on the floor, and Grandmother took her away from Mother’s home.

In September 2011, Mother had posted nude photos on the internet, was drinking

heavily, and was not making good decisions. Father was living with his parents in a

stable home.

      On 3 June 2016, Mother moved to modify custody alleging that since the prior

custody order there had been a substantial change of circumstances affecting the

welfare of the children because she had remained sober for several years, maintained

a job for over two years, and gotten remarried. She also alleged that Father had

become more difficult to deal with regarding visitation. He refused to send the

children’s homework so the children could complete it during visits with Mother, and

he denied Mother information about the children’s school activities and would not

allow her to participate.

      On 17 and 30 January 2017, the trial court held a hearing on the motion to

modify custody. The trial court entered an order modifying custody on 6 February

2017, which determined there had been a substantial change of circumstances

affecting the welfare of the children and modified custody, granting Father and




                                        -3-
                                            SHELL V. SHELL

                                            Opinion of the Court



Mother joint legal custody, with Mother receiving primary physical custody. Father

and Grandparents appeal.2

                                      II.      Modification of Custody

        Father first contends that “the trial court erred in finding that there were

substantial changed circumstances since the entry of the last custodial order in May

2012 when little, if anything, had changed [and] any changes that did occur did not

affect the welfare of the children” and even “assuming arguendo that there was a

substantial change in circumstance materially affecting the children, the trial court

nevertheless abused its discretion by ‘flipping’ the previous custody arrangement and

disrupting the children’s stability and routine.” (Original in all caps).

A.      Standard of Review

                       It is well established in this jurisdiction that a trial
                court may order a modification of an existing child custody
                order between two natural parents if the party moving for
                modification shows that a substantial change of
                circumstances affecting the welfare of the child warrants a
                change in custody. The party seeking to modify a custody
                order need not allege that the change in circumstances had
                an adverse effect on the child.            While allegations
                concerning adversity are acceptable factors for the trial
                court to consider and will support modification, a showing
                of a change in circumstances that is, or is likely to be,
                beneficial to the child may also warrant a change in
                custody.
                       As in most child custody proceedings, a trial court’s

2 Grandparents have filed a petition for writ of certiorari with this Court because their notice of appeal
was not timely; however, Father provided timely notice of appeal, and he and Grandparents have filed
one joint brief. Because we will necessarily consider Grandparent’s arguments based upon Father’s
timely appeal, we need not grant their petition for writ of certiorari and thus dismiss it.

                                                   -4-
                       SHELL V. SHELL

                      Opinion of the Court



principal objective is to measure whether a change in
custody will serve to promote the child’s best interests.
Therefore, if the trial court does indeed determine that a
substantial change in circumstances affects the welfare of
the child, it may only modify the existing custody order if
it further concludes that a change in custody is in the
child’s best interests.
        The trial court’s examination of whether to modify
an existing child custody order is twofold. The trial court
must determine whether there was a change in
circumstances and then must examine whether such a
change affected the minor child. If the trial court concludes
either that a substantial change has not occurred or that a
substantial change did occur but that it did not affect the
minor child’s welfare, the court’s examination ends, and no
modification can be ordered. If, however, the trial court
determines that there has been a substantial change in
circumstances and that the change affected the welfare of
the child, the court must then examine whether a change
in custody is in the child’s best interests. If the trial court
concludes that modification is in the child’s best interests,
only then may the court order a modification of the original
custody order.
        When reviewing a trial court’s decision to grant or
deny a motion for the modification of an existing child
custody order, the appellate courts must examine the trial
court’s findings of fact to determine whether they are
supported by substantial evidence. Substantial evidence is
such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.
        Our trial courts are vested with broad discretion in
child custody matters. This discretion is based upon the
trial courts’ opportunity to see the parties; to hear the
witnesses; and to detect tenors, tones, and flavors that are
lost in the bare printed record read months later by
appellate judges. Accordingly, should we conclude that
there is substantial evidence in the record to support the
trial court’s findings of fact, such findings are conclusive on
appeal, even if record evidence might sustain findings to
the contrary.


                             -5-
                                   SHELL V. SHELL

                                  Opinion of the Court



                    In addition to evaluating whether a trial court’s
             findings of fact are supported by substantial evidence, this
             Court must determine if the trial court’s factual findings
             support its conclusions of law. With regard to the trial
             court’s conclusions of law, our case law indicates that the
             trial court must determine whether there has been a
             substantial change in circumstances and whether that
             change affected the minor child. Upon concluding that
             such a change affects the child’s welfare, the trial court
             must then decide whether a modification of custody was in
             the child’s best interests. If we determine that the trial
             court has properly concluded that the facts show that a
             substantial change of circumstances has affected the
             welfare of the minor child and that modification was in the
             child’s best interests, we will defer to the trial court’s
             judgment and not disturb its decision to modify an existing
             custody agreement.

Shipman v. Shipman, 357 N.C. 471, 473-75, 586 S.E.2d 250, 253-54 (2003) (citations,

quotation marks, and brackets omitted).

B.    Substantial Change in Circumstances

      Father does not challenge the findings of fact as unsupported by the evidence

but contends that the facts are not enough to establish a substantial change in

circumstances affecting the welfare of the children since entry of the 2012 order. His

argument addresses several of the circumstances addressed by both the 2012 order

and the order on appeal. We address each in turn.

      1.     Sobriety

      In the 2012 order, as noted above, Mother’s living circumstances were very

unstable and she was unable to care for the children properly. In the order on appeal,



                                         -6-
                                   SHELL V. SHELL

                                  Opinion of the Court



the trial court found that when the 2012 order was entered, Mother had been sober

for about eight months, but she was still “struggling with her sobriety” and that she

was selfish. As of the 2017 hearing, Mother had been sober from drugs and alcohol

for about four years.     Father argues Mother’s sobriety is not a change of

circumstances because at both times, she was sober. We disagree.

      Changes in circumstances may be either negative or positive. See, e.g., Pulliam

v. Smith, 348 N.C. 616, 619, 501 S.E.2d 898, 899 (1998) (“[C]ourts must consider and

weigh all evidence of changed circumstances which affect or will affect the best

interests of the child, both changed circumstances which will have salutary effects

upon the child and those which will have adverse effects upon the child.           In

appropriate cases, either may support a modification of custody on the ground of a

change in circumstances.”). Here, the trial court’s findings show that Mother had

made positive changes that affect the children. The trial court’s findings in the 2012

order detailed the detrimental effects Mother’s drug and alcohol abuse was having on

the children, resulting in her inability to keep a job or residence and her poor

judgment. In contrast, the order on appeal details how these things had improved

dramatically: Mother had maintained a stable job and home and had become a loving

and caring parent. There is no doubt that a parent’s alcohol and drug abuse normally

has negative effects on children, as Mother’s did prior to the 2012 order. Mother’s

maintainance of her sobriety for over four years and the resulting changes in her life



                                         -7-
                                   SHELL V. SHELL

                                   Opinion of the Court



show that her ability to care for the children had improved dramatically.           See

generally Dreyer v. Smith, 163 N.C. App. 155, 159, 592 S.E.2d 594, 596 (2004) (“Here,

however, the trial court made ample findings of fact describing the negative effect of

Ms. Smith’s remarriage on the children. We hold that these findings -- setting forth

the children’s exposure to alcohol abuse, violent behavior, illegal drugs, and a risk of

physical harm -- support the trial court’s conclusion that there has been a substantial

change of circumstances affecting the welfare of the children.”).

      Father also contends that even if Mother’s sobriety is a change of

circumstances, it has no effect on the children.          This argument is difficult to

understand, since Father contended -- quite correctly -- in 2012 that Mother’s

substance abuse was still having detrimental effects on the children, even after she

had been sober for a few months. Her life was still unstable, even if she was not

actively using drugs or alcohol. Considering the other findings in the order regarding

the positive changes in Mother’s life which have accompanied her sobriety, this

argument is entirely without merit. See id. The trial court’s order includes many

findings detailing these effects -- Mother’s involvement with the children, her ability

to provide a home and support them, and her becoming a caring parent instead of a

selfish and unreliable one.

      2.     Remarriage

      Father next contends that Mother’s remarriage was not a substantial change



                                          -8-
                                    SHELL V. SHELL

                                   Opinion of the Court



of circumstances, as the relationship between the children and their now-stepfather

did not change.       “[R]emarriage, in and of itself, is not a sufficient change of

circumstance affecting the welfare of the child to justify modification of the child

custody order without a finding of fact indicating the effect of the remarriage on the

child.” Evans v. Evans, 138 N.C. App. 135, 140, 530 S.E.2d 576, 579 (2000). But the

trial court found this relationship had become stronger and was beneficial to the

children: “Since the entry of the prior Order Thomas McKiernan has developed a

strong bond with the children and is very involved in their lives during periods of

visitation provided to” Mother. (Emphasis added.) The trial court’s finding of the

stepfather’s development of a strong relationship with the children and his positive

involvement in the children’s lives is a change of circumstances that affects the

children’s welfare.

      3.     Difficult Communication

      Father next argues that the parties had difficulty with communication prior to

entry of the 2012 order so no substantial change of circumstances has occurred, and

even if their communications had changed, this did not affect the children nor was

there any evidence it did. We addressed a similar argument regarding the parents’

difficulties in communication in Laprade v. Barry:

                    It is beyond obvious that a parent’s unwillingness or
             inability to communicate in a reasonable manner with the
             other parent regarding their child’s needs may adversely
             affect a child, and the trial court’s findings abundantly


                                          -9-
                                   SHELL V. SHELL

                                   Opinion of the Court



             demonstrate these communication problems and the
             child’s resulting anxiety from her father’s actions. While
             father is correct that this case overall demonstrates a
             woeful refusal or inability of both parties to communicate
             with one another as reasonable adults on many occasions,
             we can find no reason to question the trial court’s finding
             that these communication problems are presently having a
             negative impact on Reagan’s welfare that constitutes a
             change of circumstances. In fact, it is foreseeable the
             communication problems are likely to affect Reagan more
             and more as she becomes older and is engaged in more
             activities which require parental cooperation and as she is
             more aware of the conflict between her parents. Therefore,
             we conclude that the binding findings of fact support the
             conclusion that there was a substantial change of
             circumstances justifying modification of custody.

Laprade v. Barry, ___ N.C. App. ___, ___, 800 S.E.2d 112, 117 (2017) (citation

omitted).

      Here, the trial court specifically noted the changes in communication and

cooperation since the 2012 order. Although the parties had always had trouble

communicating, Father had become even less willing to cooperate with Mother.

Father had refused to allow Mother to get information regarding the children’s

education, including their report cards; he refused to allow Mother to attend school

activities and parent teacher conferences; he failed to send the children’s homework

with them when they visited Mother; and refused to allow Mother to have the

children’s medical information. At the time of the prior order, the older child was just

beginning school and the younger was only two. At the time the trial court entered

the order on appeal modifying custody, the children were ages ten and seven, and


                                          - 10 -
                                     SHELL V. SHELL

                                  Opinion of the Court



both were in school and extracurricular activities. Just as in Laprade, “[i]t is beyond

obvious” how Father’s unwillingness to communicate with Mother regarding the

children’s school and medical needs would have a negative effect on the children that

becomes more substantial as the children grow older. Id. at __, 800 S.E.2d at 117. In

addition, the trial court’s order includes findings about how Father’s refusal to share

information, particularly about school, is detrimental the children.

      4.     Father’s Capabilities

      Father also contends that he has always needed assistance from his parents

and there has not been a change in his capabilities since entry of the 2012 order. The

trial court also addressed the detrimental effects of Father’s inability to read and to

assist the children with school work. Despite his lack of ability to help the children,

he still he refused to allow Mother to help by sending homework with them and

allowing Mother to be involved in parent teacher conferences. As just noted in

Laprade, above, as children become older, they have more involvement with school

activities, parent-teacher meetings become more detailed, and homework becomes

more complex. As the children have advanced in school, Father’s limited capabilities

have had more of an impact on the children’s lives and this will likely continue as the

children get older. See id. at __, 800 S.E.2d at 117. Father’s argument fails to take

into account the fact that the children themselves are always changing and their

needs change, although his abilities have remained the same. His inability to read



                                         - 11 -
                                    SHELL V. SHELL

                                   Opinion of the Court



and to assist the children with schoolwork affects the children more as they progress

through their own education and must do more challenging work.

      5.     Conclusion

      The trial court’s findings of fact regarding Mother’s years of sobriety, her

remarriage along with the stepfather’s positive relationship with the children,

Father’s and Mother’s worsening communications, and Father’s limited capabilities,

while the children’s needs are becoming more complex, support its conclusion there

have been substantial changes of circumstances since the prior order that affect the

welfare of the minor children. See generally Shipman, 357 N.C. at 473-75, 586 S.E.2d

at 253-54.

C.    Best Interests

      Last, Father contends that even assuming there was a substantial change of

circumstances affecting the welfare of the children, it was not in their best interest

to change custody as the “best interests were that they remain with their Father in

the paternal Grandparents’ home.” (Original in all caps.) Again, “a trial court’s

principal objective is to measure whether a change in custody will serve to promote

the child’s best interests.” Id. at 474, 586 S.E.2d at 253.

                    Once the trial court makes the threshold
             determination that a substantial change has occurred, the
             court then must consider whether a change in custody
             would be in the best interests of the child. As long as there
             is competent evidence to support the trial court’s findings,
             its determination as to the child’s best interests cannot be


                                          - 12 -
                                     SHELL V. SHELL

                                    Opinion of the Court



             upset absent a manifest abuse of discretion.

Metz v. Metz, 138 N.C. App. 538, 540-41, 530 S.E.2d 79, 81 (2000) (citations omitted).

      Here, the trial court found that due to Mother’s maintenance of her sobriety,

ability to maintain a stable job and provide a proper home, the children’s close

relationship to their stepfather, Father’s increasingly “autocratic” control seeking to

shut Mother out of the children’s lives, and Father’s continued need to rely on his

parents to care for his children, it was in the best interests of the children to primarily

reside with their Mother. We discern no abuse of discretion with this determination.

                                    III.   Conclusion

      Because the trial court’s findings of fact support its conclusion there was a

substantial change of circumstances affecting the welfare of the minor children since

the prior order and because the trial court did not abuse its discretion in concluding

it was in the best interests of the children to primarily reside with their Mother, we

affirm.

      AFFIRMED.

      Judges DILLON and INMAN concur.




                                           - 13 -